Citation Nr: 1206439	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Marine Corps Reserves from March 1961 to September 1961.  He also presumably served on various additional periods of ACDUTRA as well as various periods of inactive duty for training (INACDUTRA) between December 1960 and April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2009 and again in March 2010, this matter was remanded by the Board to afford the appellant an opportunity to appear for a hearing.  He testified at such a Travel Board hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing has been associated with the claims file.

This matter was remanded by the Board a third time for further development in the form of a VA medical examination complete with medical opinion in January 2011.  Adjudication now may proceed, as this development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the appellant's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The evidence shows that the appellant's bilateral hearing loss is related to his service.

2.  The evidence shows that the appellant's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for bilateral hearing loss and for tinnitus.  This constitutes a full grant of the benefits sought in the appellant's claim.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless and will not be discussed.  

II.  Service Connection

The appellant contends that he has bilateral hearing loss and tinnitus as a result of his exposure to loud noise from gun and artillery fire, rocket launchers, and explosives detonation without being provided with ear protection during service.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic disease of the nervous system to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

The effect of the distinction between active duty versus ACDUTRA and INACDUTRA is twofold.  First, an individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); see also McManaway v. West, 13 Vet. App. 60 (1999).  Second, the advantage of presumptive service connection does not extend to a claimant seeking service connection based on a period of ACDUTRA or INACDUTRA.  Id.

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The claimant therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The appellant's DD-214 reveals that his military occupation specialty (MOS) was basic forward artillery man during his period of ACDUTRA from March to September 1961.

Audiometric results were reported pursuant to the standards set by the American Standards Association (ASA) during the appellant's service.  Standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) since November 1, 1967, however.  

Service treatment records do not reflect that the appellant complained of, sought treatment for, or was diagnosed with any audiological problems.  His hearing converted to ISO-ANSI standards indeed was within normal limits upon audiological examination in March 1961.  It also was found to be 15/15 at whisper test examinations conducted in December 1960, March 1961, September 1961, June 1964, October 1964, October 1965, and April 1966.

The appellant was issued a card by the United States Army indicating that he was qualified as an explosive ordinance reconnaissance agent in June 1966.  It expired in June 1971.

A VA treatment record dated in May 2005 documents that the appellant had developed episodic high pitched buzzing tinnitus not associated with fluctuation in hearing over the previous 2 weeks.  It also documents a diagnosis of tinnitus.

A July 2005 VA treatment record reflects the following.  The appellant reported decreased hearing and constant bilateral tinnitus following a March 2004 motor vehicle accident (MVA).  He also reported receiving ongoing treatment for temporomandibular joint disorder (TMJ) since the MVA.  With respect to noise exposure, he reported substantial military noise exposure in the 1960's but denied subsequent occupational or recreational noise exposure.  With respect to previous ear problems, he reported a perforated eardrum in the left ear in the 1960's from diving and a perforated eardrum in the right ear in 2004 during Hurricane Frances.  He denied complications from either of these problems.  

Pure tone thresholds, in decibels, on air conduction were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
15
30
35
LEFT
25
25
20
30
45

Speech recognition scores on the W22 word list test were 100 percent in each ear at the 60 decibel hearing level.  These results correlated to hearing within normal limits through 2000 Hertz "with a mild high frequency sensorineural loss, with a notch centered at 4000 Hertz" and excellent bilateral word recognition at a loud conversational level.  It was noted that there was good agreement between the pure tone thresholds and the speech recognition scores.  The appellant was advised to finish dental treatment for his TMJ to see if his tinnitus improves.

A VA treatment record dated in September 2007 contains the appellant's report of binaural tinnitus that sounded like crickets and military noise exposure.  He denied hearing loss and occupational noise exposure.  

Pure tone thresholds, in decibels, on air conduction were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
20
Not measured
35
LEFT
25
25
20
Not measured 
45

Speech recognition scores on the NU6 25 word recorded male talker word lists were percent in each ear at the 60 decibel hearing level.  These results again correlated to a notch binaurally at 4000 Hertz.  It was noted that there was good agreement between the pure tone thresholds and the speech recognition scores.  It also was noted that these tests were reliable.  The appellant was diagnosed with binaural subjective tinnitus.

A January 2008 VA treatment record shows that the appellant reported cricket-like tinnitus which used to be occasional but had been constant for the preceding year as well as exposure to loud noise from explosives training.  He denied hearing loss. 

In his notice of disagreement dated in February 2008, the appellant noted that his bilateral hearing loss and tinnitus manifested during his service.

The appellant attached a lengthy statement to his NOD.  He asserted therein that his tinnitus is serious because he hears millions of crickets all the time.  He related that he plays loud music or turns up the volume on the TV to block them out.  As a result, he also asserted that he now has a hearing problem.

In his November 2008 substantive appeal on a VA Form 9, the appellant reiterated that his bilateral hearing loss and tinnitus manifested during his active service.

The appellant testified at his July 2010 Travel Board hearing regarding his exposure to noise during service.  He stated that for as much as three weeks after such exposure, he could not hear without yelling and people constantly would tell him not to talk so loud.  He also stated that he began hearing the sound of millions of crickets, which has continued off and on ever since.  The appellant next recounted his civilian employment, which included stints as a police officer, crane operator, insurance salesman, and private investigator.  He denied that any of these jobs exposed him to the level of noise the military did.  Then, the appellant noted that records relating to the medical treatment he sought for his ears in the several years following his service are not available.  He finally indicated that his current VA doctor was "very positive" that his hearing loss was not age-related but rather was a result of acoustic trauma.

An August 2010 VA treatment record reveals the following.  The appellant reported military noise exposure but denied occupational and recreational noise exposure.  He complained primarily of loud constant tinnitus that sounded like crickets but also complained of some hearing loss and occasion bilateral ear pain.  

Pure tone thresholds, in decibels, on air conduction were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
20
40
40
LEFT
35
35
30
45
50

Speech recognition scores on the W22 25 word recorded male talker word lists were 96 percent in the right ear and 92 percent in the left ear at the 60 decibel hearing level.  These results correlated to borderline normal to mild sensorineural hearing loss in the right ear, mild to moderate sensorineural hearing loss in the left ear, and excellent word recognition in both ears.  It was noted that there was good agreement between the pure tone thresholds and the speech recognition scores as well as that the results were similar to those from 2007.  Reliability was noted to be fair given that the appellant's thresholds improved by as much as 20 decibels.  In this regard, he stated that his tinnitus was interfering with his ability to hear the testing beeps.

A VA treatment record dated in December 2010 indicates that the appellant's symptoms did not include tinnitus.

In March 2011, the appellant underwent a VA audiological examination.  He complained of bilateral hearing loss and tinnitus, indicated that he had military noise exposure, and denied occupational and recreational noise exposure.  He reported that he would lose his hearing during service for up to three weeks at a time after noise exposure and that he had intermittent tinnitus during service which now is constant.

The examiner, in addition to interviewing the Veteran, reviewed his claims file.  It was noted that the whisper voice tests in the service treatment records are "invalid ... for hearing sensitivity."  Relevant testing then was conducted by the examiner.  Pure tone thresholds, in decibels, on air conduction were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
5
35
35
LEFT
25
20
10
25
55

Speech recognition scores on the Maryland CNC word list test were 94 percent for both the right ear and the left ear.  This was characterized as excellent.  It was noted that there was good agreement between the pure tone thresholds and the speech recognition scores.  

The examiner diagnosed bilateral sensorineural hearing loss, normal to mild on the right and normal to moderately severe on the left, with subjective tinnitus.  Then, the examiner opined that it is at least as likely as not that the appellant's bilateral hearing loss was caused by, is a result of, or has a reasonable nexus to his military noise exposure if his noise exposure history is accurate.  Noted in this regard was that the configuration of the his hearing loss was consistent with a noise-induced etiology, that the possibility exists that there was hearing loss upon his separation which was not identified given that there is no evidence of a valid hearing evaluation at that time, and that no non-military etiology seemed plausible as there was no evidence of intercurrent injury or occupational noise exposure.  The examiner finally opined that the appellant's tinnitus is as likely as not a symptom associated with his hearing loss and thus that it is at least as likely as not that the tinnitus is related to the same etiology as the bilateral hearing loss.  In other words, the examiner opined that the appellant's tinnitus is related to his service given its association with his bilateral hearing loss which is related to his service.

Given the above, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.  Presumptive service connection is inapplicable for both.  Yet each of the requirements for general direct service connection have been met with respect to both.

Presumptive service connection for bilateral hearing loss and for tinnitus cannot be awarded in this case regardless of whether or not the appellant manifested these organic diseases of the nervous system to a compensable degree within one year from September 1961 when he separated from service.  Indeed, his period of service from March 1961 to September 1961 was ACDUTRA rather than active service.  

That the appellant has bilateral hearing loss as well as that he has tinnitus is undisputed.  Diagnoses of each are of record.  Also undisputed is that the hearing loss in the left ear constitutes a disability for VA purposes.  On each of the four recent occasions when the appellant's hearing was measured, the pure tone threshold additionally was 40 decibels or greater at at least one of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  On one of these occasions, the pure tone threshold was 26 decibels or greater at at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  

There is conflict concerning whether the appellant's hearing loss in the right ear constitutes a disability for VA purposes.  On two of the four recent occasions when his hearing was measured, the pure tone threshold was not 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz and was not 26 decibels or greater at at least three of these frequencies.  The Maryland CNC test was not used.  However, on the other two recent occasions when the appellant's hearing was measured, the pure tone thresholds were 26 decibels or greater at at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  The threshold was at least 40 decibels or greater at at least one of these frequencies on one of these occasions as well.  An approximate balance of negative and positive evidence accordingly exists.  Affording the appellant the benefit of the doubt as required in this situation, it is found that his right ear hearing loss is a disability.  This coupled with left ear hearing loss also arising to the level of a disability results in a bilateral hearing loss disability.

Regarding in-service acoustic trauma, the appellant is competent to report exposure to loud noise without ear protection from use of various weapons and explosives during service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible in this regard.  There indeed appears to be no significant reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  

It is acknowledged that the appellant may profit financially if service connection is granted.  However, he recently has reported military noise exposure consistently, both before and after he filed the instant claim in July 2007.  Such exposure is facially plausible.  Due consideration shall be given to the places, types, and circumstances of a Veteran's service.  See 38 U.S.C.A. § 1154(a).  While it remains to be seen whether service connection is warranted such that the appellant achieves Veteran status, the Board finds it appropriate to give the aforementioned consideration in this case.  The appellant's DD-214 shows that he was a basic forward artillery man.  He also was issued a card verifying his involvement with explosives.  It follows that he was around weapons, artillery, and explosives as they were fired/detonated.  In-service acoustic trauma thus has been established.

A nexus between the appellant's current bilateral hearing loss disability and tinnitus disability and his in-service acoustic trauma in the form of noise exposure finally is shown.  Positive opinions have been rendered in this regard.  Specifically, the VA examiner essentially determined that the appellant's bilateral hearing loss and his tinnitus through his bilateral hearing loss were incurred in the line of duty during ACDUTRA.  These opinions were contingent upon the accuracy of the appellant's noise exposure history.  As discussed above, his military noise exposure history is conceded.  Occupational and recreational noise exposure competently have been denied by the appellant.  His once again is credible in this regard because no reason is found to doubt him.  The opinions therefore stand.

No deficiency in the aforementioned positive opinions is identified.  What was documented in the appellant's service treatment records was not found to be dispositive.  See 38 C.F.R. § 3.303(d); Ledford, 3 V.et App. at 87; Hensley, 5 Vet. App. at 155.  Consideration rather was given to his entire medical history in forming the opinions, as is required.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The rationale for them also was set forth, as is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

Nothing more is needed to establish the appellant's entitlement to general direct service connection for bilateral hearing loss and for tinnitus.  Service connection accordingly is granted to him.  As such, it is unnecessary to consider whether this benefit could be granted for bilateral hearing loss, tinnitus, or both under any other theory of entitlement.  The Board lastly notes that as such, the appellant has achieved Veteran status.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


